

REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August 17,
2007, is among (a) Advanced Communications Technologies, Inc., a Florida
corporation (the “Company”), (b) ACT-DE LLC, a Delaware limited liability
company (the “HIG Investor”), (c) the Persons listed on Schedule 1 hereto as
“Sankaty Investors” (the “Sankaty Investors and, collectively, with the HIG
Investor, the “Investors”), (d) the Persons listed on Schedule 1 hereto as
“Other Investors” (collectively, the “Other Investors”), and (e) any other
Person who becomes a party to this Agreement by executing an Instrument of
Accession (“Instrument of Accession”) in the form attached hereto as Schedule 2.
The Investors, the Other Investors, and each other Person who becomes a party
hereto as aforesaid are referred to collectively herein as the “Holders” and
each individually as a “Holder”.
 
This Agreement is made in connection with the Stock Purchase Agreement and the
Stockholder Agreements. In order to induce each Holder that is a party to the
Stock Purchase Agreement and the Stockholder Agreements, the Company has agreed
to provide the registration rights set forth in this Agreement.
 
The parties hereby agree as follows:
 
1. Definitions. As used herein, the following terms have the following meanings:
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with, such Person.
 
“Agreement” has the meaning specified in the Preamble hereto.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means (a) the Common Stock of the Company, no par value per
share, and (b) any shares of any other class of capital stock of the Company
hereafter issued which are either (i) not preferred as to dividends or assets
over any class of stock of the Company, (ii) not subject to redemption pursuant
to the terms thereof, or (iii) issued to the holders of shares of Common Stock
upon any reclassification thereof.
 
“Company” has the meaning specified in the Preamble hereto.
 
“Convertible Note” means the Subordinated Convertible Promissory Note, in the
aggregate principal amount of $1,000,000 (and convertible into an aggregate of
1,666,666,666.67 shares of Common Stock), issued by the Company to Fred Baldwin
(“Baldwin”) on the date hereof.
 

--------------------------------------------------------------------------------


 
“Convertible Note Shares” means shares of Common Stock issued pursuant to the
Convertible Note.
 
“Demand Registration” has the meaning specified in Section 2(a) hereof.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“HIG Investor” has the meaning specified in the Preamble hereto.
 
“Holder” means one of the Holders identified in the introductory paragraph to
this Agreement or such other Person to whom such Holder shall have assigned or
transferred such Holder’s Registrable Securities in accordance with the
Stockholder Agreement and Section 12(g) of this Agreement.
 
“Indemnified Party” has the meaning specified in Section 8(c) hereof.
 
“Indemnifying Party” has the meaning specified in Section 8(c) hereof.
 
“Instrument of Accession” has the meaning specified in the Preamble hereto.
 
“Investors” has the meaning specified in the Preamble hereof.
 
“Investor Registrable Securities” means, at any time, all of the then issued and
outstanding (a) shares of Common Stock issued or issuable to the Investors upon
conversion of any shares of Preferred Stock held by the Investors, (b) shares of
Common Stock purchased by or issued from time to time to the Investors, (c)
shares of any class of Common Stock into which such shares of Common Stock have
been converted and (d) shares of Common Stock issued with respect to such shares
by way of stock dividend or stock split or in connection with any merger,
consolidation, recapitalization or other reorganization affecting the Common
Stock. Investor Registrable Securities will continue to be Investor Registrable
Securities in the hands of any Holder and each Holder thereof will succeed to
the rights and obligations of a Holder of Investor Registrable Securities
hereunder, provided that shares of Investor Registrable Securities will cease to
be Investor Registrable Securities when transferred (i) to the Company, (ii) to
a holder of Other Registrable Securities or (iii) pursuant to a Public Sale.
 
“Investor Stockholders” means each of the Investors, for so long as such
Investor holds Investor Registrable Securities and any other Person to whom
Investor Registrable Securities are assigned or transferred in accordance with
Section 12(g) of this Agreement (other than an assignment or transfer (i) to the
Company, (ii) to a holder of Other Registrable Securities or (iii) pursuant to a
Public Sale) for so long as such Person holds any Investor Registrable
Securities.
 
“Material Transaction” means any material transaction in which the Company or
any of its Subsidiaries proposes to engage or is engaged, including a purchase
or sale of assets or securities, financing, merger, consolidation or any other
transaction that would require disclosure pursuant to the Exchange Act, and with
respect to which the Company’s board of directors has reasonably determined that
compliance with this Agreement may be expected to either materially interfere
with the Company’s ability to consummate such transaction or require the Company
to disclose material, non-public information prior to such time as it would
otherwise be required to be disclosed.
 
-2-

--------------------------------------------------------------------------------


 
“Other Investors” has the meaning specified in the Preamble hereto.
 
“Other Registrable Securities” means, at any time, all of the then issued and
outstanding (a) shares of Common Stock purchased by or issued from time to time
to any Other Investor or Holder other than any Investor Stockholder (including,
without limitation, shares of Common Stock issued or issuable upon conversion or
exercise of the Convertible Notes or any Preferred Stock issued to the Other
Investors), (b) shares of Common Stock into which such shares of Common Stock
have been converted and (c) shares of Common Stock issued with respect to such
shares by way of stock dividend or stock split or in connection with any merger,
consolidation, recapitalization or other reorganization affecting the Common
Stock. Other Registrable Securities will continue to be Other Registrable
Securities in the hands of any Other Stockholder and each Other Stockholder
thereof will succeed to the rights and obligations of a Holder of Other
Registrable Securities hereunder, provided that shares of Other Registrable
Securities will cease to be Other Registrable Securities when transferred (i) to
the Company, (ii) to a holder of Investor Registrable Securities, or (iii)
pursuant to a Public Sale.
 
“Other Stockholders” means any Person for so long as such Person holds Other
Registrable Securities and any other Person to whom Other Registrable Securities
are assigned or transferred in accordance with the Stockholder Agreement and
Section 12(g) of this Agreement for so long as such Person holds any Other
Registrable Securities.
 
“Person” means any individual, partnership, corporation, limited liability
company, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
 
“Piggyback Registration” has the meaning specified in Section 3(a) hereof.
 
“Preferred Stock” means (a) the Company’s (i) Series C Convertible Preferred
Stock, $0.01 par value per share, (ii) Series D Convertible Preferred Stock,
$0.01 par value per share and (iii) Series A-2 Convertible Preferred Stock,
$0.01 par value per share and (b) any capital stock or other securities into
which or for which any such shares of such Preferred Stock shall have been
converted or exchanged pursuant to any recapitalization, reorganization or
merger of the Company.
 
“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any Prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.
 
-3-

--------------------------------------------------------------------------------


 
“Public Sale” means any sale of Common Stock pursuant to a sale registered under
the Securities Act or to the public through a broker or market-maker pursuant to
the provisions of Rule 144 (or any successor rule) adopted under the Securities
Act.
 
“Registered” and “Registration” means a registration effected by preparing and
filing a Registration Statement in compliance with the Securities Act and the
declaration or ordering by the Commission of effectiveness of such Registration
Statement.
 
“Registrable Securities” means all Investor Registrable Securities and all Other
Registrable Securities.
 
“Registration Expenses” has the meaning specified in Section 7 hereof.
 
“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.
 
“Sankaty Investors” has the meaning specified in the Preamble hereof.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Stock Purchase Agreement” means that certain Purchase Agreement, of even date
herewith, among the Company and the Investors.
 
“Stockholder Agreement” means, collectively, (i) the Stockholder Agreement,
dated as of August 17, 2007, among the Company and certain stockholders of the
Company, as amended and in effect from time to time and (ii) the Stockholder
Agreement, dated as of August 17, 2007, among the Company, the HIG Investor,
Fred Baldwin, Robert Coolidge and Scott Cameron, as amended and in effect from
time to time.
 
“Stockholders” means, collectively, the Investor Stockholders and the Other
Stockholders.
 
“Underwriters’ Maximum Number” means, for any Piggyback Registration, Demand
Registration or other registration which is an underwritten registration, that
number of securities to which such registration should, in the opinion of the
managing underwriters of such registration in the light of marketing factors, be
limited.
 
-4-

--------------------------------------------------------------------------------


 
2. Demand Registration.
 
(a) Request for Demand Registration.
 
(i) Subject to the limitations contained in the following paragraphs of this
Section 2, (A) any Investor Stockholders who collectively hold 50% or more of
all Investor Registrable Securities may at any time and from time to time
pursuant to this subparagraph (i), make a written request for the registration
by the Company under the Securities Act of all or any part of the Investor
Registrable Securities of such Investor Stockholders (such registration being
herein called a “Demand Registration”) and (B) if the entire principal amount of
the Convertible Note has been converted into Convertible Note Shares prior to
the second anniversary hereof, Baldwin may, subject to Section 2(b), make a
written request for the registration by the Company under the Securities Act of
such Convertible Note Shares (such registration being called herein a
“Note Share Registration”). Within ten (10) days after the receipt by the
Company of any such written request for a Demand Registration, the Company will
give written notice of such registration request to all Holders of Registrable
Securities.
 
(ii) Subject to the limitations contained in the following paragraphs of this
Section 2, after the receipt of such written request for a Demand Registration,
(A) the Company will be obligated and required to include in such Demand
Registration all Registrable Securities with respect to which the Company shall
receive from Holders of Registrable Securities, within thirty (30) days after
the date on which the Company shall have given to all Holders a written notice
of registration request pursuant to Section 2(a)(i) hereof, the written requests
of such Holders for inclusion in such Demand Registration, and (B) the Company
will use its best efforts in good faith to effect promptly the registration of
all such Registrable Securities. All written requests made by Holders of
Registrable Securities pursuant to this subparagraph (ii) will specify the
number of shares of Registrable Securities to be registered and will also
specify the intended method of disposition thereof.
 
(b) Limitations on Demand Registration.
 
(i) The Holders of Investor Registrable Securities will not be entitled to
require the Company to effect (A) more than one (1) Demand Registration on Form
S-1, SB-1 or SB-2 (or other comparable form adopted by the Commission) during
any twelve-month period or (B) any Demand Registration on Form S-1, SB-1 or SB-2
(or other comparable form adopted by the Commission) unless Form S-3 (or any
comparable form adopted by the Commission) is not available for such Demand
Registration. Baldwin will not be entitled to cause the Company to effect (x)
more than one completed Note Share Registration or (y) any Note Share
Registration after the second anniversary of the date hereof. The Company shall
not be required to effect any Note Share Registration, and may terminate and/or
withdraw any Note Share Registration that has been initiated hereunder, at any
time at which Convertible Note Shares are eligible for sale pursuant to Rule 144
(or any successor rule thereto), even if such shares are then subject to the
volume restrictions of Rule 144.
 
-5-

--------------------------------------------------------------------------------


 
(ii) Any registration initiated by Holders of Investor Registrable Securities as
a Demand Registration pursuant to Section 2(a) hereof shall not count as a
Demand Registration for purposes of Section 2(b)(i) hereof (A) unless and until
such registration shall have become effective and at least eighty percent (80%)
of all Investor Registrable Securities requested to be included in such
registration shall have been actually sold or (B) if such Holders withdraw their
request for a Demand Registration at any time because (1) such Holders
reasonably believed that the Registration Statement or Prospectus contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements made therein (in the
case of the Prospectus, in the light of the circumstances under which they were
made) not misleading, (2) such Holders notified the Company of such fact and
requested that the Company correct such alleged misstatement or omission and (3)
the Company has refused to correct such alleged misstatement or omission.
 
(iii) The Company shall not be obligated or required to effect a Demand
Registration or Note Share Registration of any Registrable Securities pursuant
to Section 2(a) hereof during the period commencing on the date falling thirty
(30) days prior to the Company’s estimated date of filing of, and ending on the
date sixty (60) days following the effective date of, any Registration Statement
pertaining to any underwritten registration initiated by the Company, for the
account of the Company, if the written request of Investor Stockholders for such
Demand Registration or Note Share Registration pursuant to Section 2(a)(i)
hereof shall have been received by the Company after the Company shall have
given to all Holders of Registrable Securities a written notice stating that the
Company is commencing an underwritten registration initiated by the Company;
provided, however, that the Company will use its best efforts in good faith to
cause any such Registration Statement to be filed and to become effective as
expeditiously as shall be reasonably possible (to the extent that it remains so
required pursuant to the provisions hereof). All Holders agree to maintain the
confidentiality of any notice stating the Company is commencing an underwritten
registration except that Holders may disclose such information on a confidential
basis to their legal counsel and other advisors to the extent necessary to
exercise their rights under this Agreement.
 
-6-

--------------------------------------------------------------------------------


 
(iv) Anything contained herein to the contrary notwithstanding, the Company may
delay the filing or effectiveness of any Registration Statement under this
Section 2 for a period of up to 90 days after the date of a request for
registration pursuant to this Section 2 if a Material Transaction exists at the
time of such request.
 
(c) Priority on Demand Registrations. In the case of any underwritten Demand
Registration, if the managing underwriters shall give written advice to the
Company and the Holders of Registrable Securities to be included in such
registration of an Underwriters’ Maximum Number, then: (i) the Company will be
obligated and required to include in such registration that number of Investor
Registrable Securities requested by the Investor Stockholders to be included in
such registration which does not exceed the Underwriters’ Maximum Number, and
such number of Investor Registrable Securities shall be allocated pro rata among
the Holders of such Investor Registrable Securities on the basis of the number
of Registrable Securities requested to be included therein by each such Investor
Stockholder; (ii) if the Underwriters’ Maximum Number exceeds the number of
Investor Registrable Securities requested by the Investor Stockholders thereof
to be included in such registration, the Company will be obligated and required
to include in such registration that number of Other Registrable Securities
requested by the Other Stockholders to be included in such registration which
does not cause the total number of Registrable Securities to exceed the
Underwriters’ Maximum Number, and such number of Other Registrable Securities
shall be allocated pro rata among the Holders of such Other Registrable
Securities on the basis of the number of Other Registrable Securities requested
to be included therein by each such Holder; (iii) if the Underwriters’ Maximum
Number exceeds the sum of the number of Registrable Securities which the Company
shall be required to include in such Demand Registration, then the Company will
be entitled to include in such registration that number of securities which
shall have been requested by the Company to be included in such registration for
the account of the Company and which shall not be greater than such excess, and
(iv) if the Underwriters’ Maximum Number exceeds the sum of the number of
Registrable Securities which the Company shall be required to include in such
Demand Registration and the number of securities which the Company proposes to
offer and sell for its own account in such registration, then the Company may
include in such registration that number of other securities which Persons
(other than the Holders of Registrable Securities as such) shall have requested
be included in such registration and which shall not be greater than such
excess. Neither the Company nor any of its stockholders (other than Holders of
Registrable Securities) shall be entitled to include any securities in any
underwritten Demand Registration unless the Company or such stockholders (as the
case may be) shall have agreed in writing to sell such securities on the same
terms and conditions as shall apply to the Registrable Securities to be included
in such Demand Registration.
 
(d) Selection of Underwriters. The Holders of a majority of the Investor
Registrable Securities to be included in any Demand Registration shall determine
whether or not such Demand Registration shall be underwritten and shall select
the investment banker(s) and managing underwriter(s) to administer such
offering, subject to the approval of the Company, not to be unreasonably
withheld.
 
-7-

--------------------------------------------------------------------------------


 
3. Piggyback Registrations.
 
(a) Rights to Piggyback.
 
(i) If (and on each occasion that) the Company proposes to register any of its
securities under the Securities Act either for the Company’s own account or for
the account of any of its stockholders (other than for Holders pursuant to
Section 2 hereof entitled to participate in a registration) (each such
registration not withdrawn or abandoned prior to the effective date thereof
being herein called a “Piggyback Registration”), the Company will give written
notice to all Holders of Registrable Securities of such proposal not later than
the earlier to occur of (A) the tenth day following the receipt by the Company
of notice of exercise of any registration rights by any Persons, and (B) the
thirtieth day prior to the anticipated filing date of such Piggyback
Registration.
 
(ii) Subject to the provisions contained in paragraph (b) of this Section 3 and
in the last sentence of this subparagraph (ii), (A) the Company will be
obligated and required to include in each Piggyback Registration all Registrable
Securities with respect to which the Company shall receive from Holders of
Registrable Securities, within fifteen (15) days after the date on which the
Company shall have given written notice of such Piggyback Registration to all
Holders of Registrable Securities pursuant to Section 3(a)(i) hereof, the
written requests of such Holders for inclusion in such Piggyback Registration,
and (B) the Company will use its best efforts in good faith to effect promptly
the registration of all such Registrable Securities. The Holders of Registrable
Securities shall be permitted to withdraw all or any part of the Registrable
Securities of such Holders from any Piggyback Registration at any time prior to
the effective date of such Piggyback Registration unless such Holders of
Registrable Securities shall have entered into a written agreement with the
Company’s underwriters establishing the terms and conditions under which such
Holders would be obligated to sell such securities in such Piggyback
Registration. The Company will not be obligated or required to include any
Registrable Securities in any registration effected solely to implement an
employee benefit plan or a transaction to which Rule 145 of the Commission is
applicable.
 
(b) Priority on Piggyback Registrations. If a Piggyback Registration is an
underwritten registration, and the managing underwriters shall give written
advice to the Company of an Underwriters’ Maximum Number, then: (i) the Company
and any other stockholder exercising demand registration rights shall be
entitled to include in such registration that number of securities which the
Company and such other stockholders proposes to offer and sell for its own
account in such registration and which does not exceed the Underwriters’ Maximum
Number; (ii) if the Underwriters’ Maximum Number exceeds the number of
securities which the Company and the other stockholders exercising demand
registration rights proposes to offer and sell in such registration, then the
Company will be obligated and required to include in such registration that
number of Investor Registrable Securities requested by the Holders thereof to be
included in such registration and which does not exceed such excess and such
Investor Registrable Securities shall be allocated pro rata among the Holders
thereof on the basis of the number of Investor Registrable Securities requested
to be included therein by each such Holder; (iii) if the Underwriters’ Maximum
Number exceeds the sum of the number of the Investor Registrable Securities
which the Company shall be required to include in such registration pursuant to
clause (ii) and the number of securities which the Company and stockholders
exercising demand registration rights proposes to offer and sell for its own
account in such registration, then the Company will be obligated and required to
include in such registration that number of Other Registrable Securities
requested by the Holders thereof to be included in such registration and which
does not exceed such excess and such Other Registrable Securities shall be
allocated pro rata among the Holders thereof on the basis of the number of Other
Registrable Securities requested to be included therein by each such Holder, and
(iv) if the Underwriters’ Maximum Number exceeds the sum of the number of the
Investor Registrable Securities which the Company shall be required to include
in such registration pursuant to clauses (ii) and (iii) and the number of
securities which the Company and stockholders exercising demand registration
rights proposes to offer and sell for its own account in such registration, then
the Company may include in such registration that number of other securities
which Persons shall have requested be included in such registration and which
shall not be greater than such excess.
 
-8-

--------------------------------------------------------------------------------


 
(c) Selection of Underwriters. In any Piggyback Registration, the Company shall
(unless the Company shall otherwise agree) have the right to select the
investment bankers and managing underwriters in such registration.
 
4. Lockup Agreements.
 
(a) Restrictions on Public Sale by Holders of Registrable Securities. Each
Holder of Registrable Securities, if the Company or the managing underwriters so
request in connection with any underwritten registration of the Company’s
securities, will not, without the prior written consent of the Company or such
underwriters, effect any public sale or other distribution of any equity
securities of the Company, including any sale pursuant to Rule 144, during the
seven (7) days prior to, and during the one hundred eighty (180) day period
commencing on, the effective date of such underwritten registration, except in
connection with such underwritten registration. As long as such restrictions
remain in place, no Holder of Registrable Securities shall be permitted to sell
a greater percentage of the Registrable Securities owned by such Holder than the
percentage of Registrable Securities owned by any other Holder of Registrable
Securities that are permitted to be sold without such restrictions.
 
(b) Restrictions on Public Sale by the Company. The Company agrees not to effect
any public sale or other distribution of its equity securities, or any
securities convertible into or exchangeable or exercisable for such equity
securities, during the period commencing on the seventh day prior to, and ending
on the one hundred eightieth (180th) day following, the effective date of any
underwritten Demand or Piggyback Registration, except in connection with any
such underwritten registration and except for any offering pursuant to an
employee benefit plan and registered on Form S-8 (or any successor form).
 
-9-

--------------------------------------------------------------------------------


 
5. Registration Procedures.
 
(a) Whenever the Holders of Registrable Securities have requested that any
Registrable Securities be registered pursuant to this Agreement, the Company
will use its best efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof, and pursuant thereto the Company will as expeditiously as possible:
 
(i) prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities and use its best efforts to cause such
Registration Statement to become effective (provided, that before filing a
Registration Statement or Prospectus or any amendments or supplements thereto,
the Company will furnish to counsel selected by the holders of Registrable
Securities covered by such Registration Statement, copies of all such documents
proposed to be filed, which documents will be subject to the timely review of
such counsel and the Company will not file any Registration Statement or
amendment thereto or any Prospectus or any supplement thereto, including
documents incorporated by reference, to which the Holders of a majority of the
Registrable Securities covered by such Registration Statement shall reasonably
object);
 
(ii) prepare and file with the Commission such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective for not more than
six (6) months, and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during such effective period in accordance with the intended methods
of disposition by the sellers thereof set forth in such Registration Statement
and cause the Prospectus to be supplemented by any required prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
Securities Act;
 
(iii) upon request, furnish to each seller of Registrable Securities such number
of copies of such Registration Statement, each amendment and supplement thereto,
the Prospectus included in such Registration Statement (including each
preliminary Prospectus and each Prospectus filed under Rule 424 of the
Securities Act) and such other documents as each such seller may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by each such seller (it being understood that the Company consents to the
use of the Prospectus and any amendment or supplement thereto by such seller in
connection with the offering and sale of the Registrable Securities covered by
the Prospectus or any amendment or supplement thereto);
 
-10-

--------------------------------------------------------------------------------


 
(iv) use its best efforts to register or qualify such Registrable Securities
under such other securities or blue sky laws of such jurisdictions as any seller
reasonably requests, use its best efforts to keep each such registration or
qualification effective, including through new filings, amendments or renewals,
during the period such Registration Statement is required to be kept effective,
and do any and all other acts and things which may be reasonably necessary or
advisable to enable such seller to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such seller; provided that
the Company will not be required (A) to qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
subparagraph (a)(iv), (B) to subject itself to taxation in any such jurisdiction
or (C) to consent to general service of process in any such jurisdiction;
 
(v) notify each seller of such Registrable Securities, at any time when a
Prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the Prospectus included
in such Registration Statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any such seller, the Company will promptly prepare (and, when
completed, give notice to each seller of Registrable Securities) a supplement or
amendment to such Prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such Prospectus will not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading; provided that upon such notification by the
Company, each seller of such Registrable Securities will not offer or sell such
Registrable Securities until the Company has notified such seller that it has
prepared a supplement or amendment to such Prospectus and delivered copies of
such supplement or amendment to such seller;
 
(vi) cause all such Registrable Securities to be listed, prior to the date of
the first sale of such Registrable Securities pursuant to such registration, on
each securities exchange on which similar securities issued by the Company are
then listed;
 
(vii) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement;
 
-11-

--------------------------------------------------------------------------------


 
(viii) enter into all such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the holders of
a majority of the Registrable Securities being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including, without limitation, effecting a stock split
or a combination of shares);
 
(ix) make available for inspection on a confidential basis by any seller, any
underwriter participating in any disposition pursuant to such Registration
Statement, and any attorney, accountant or other agent retained by any such
seller or underwriter (in each case after reasonable prior notice), all
financial and other records, pertinent corporate documents and properties of the
Company, and cause the Company’s officers, directors, employees and independent
accountants to supply on a confidential basis all information reasonably
requested by any such seller, underwriter, attorney, accountant or agent in
connection with such Registration Statement;
 
(x) permit any holder of Registrable Securities which holder, in the reasonable
judgment of the Company, might be deemed to be an underwriter or a controlling
person of the Company within the meaning of Section 15 of the Securities Act, to
participate in the preparation of such registration or comparable statement and
to permit the insertion therein of material, furnished to the Company in
writing, which in the reasonable judgment of such holder and its counsel should
be included, provided that such material shall be furnished under such
circumstances as shall cause it to be subject to the indemnification provisions
provided pursuant to Section 8(b) hereof;
 
(xi) in the event of the issuance of any stop order suspending the effectiveness
of a Registration Statement, or of any order suspending or preventing the use of
any related Prospectus or suspending the qualification of any Registrable
Securities included in such Registration Statement for sale in any jurisdiction,
the Company will use its best efforts promptly to obtain the withdrawal of such
order;
 
(xii) if requested by the managing underwriter or underwriters or any holder of
Registrable Securities in connection with any sale pursuant to a Registration
Statement, promptly incorporate in a Prospectus supplement or post-effective
amendment such information relating to such underwriting as the managing
underwriter or underwriters or such holder reasonably requests to be included
therein, and make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after being notified of the
matters incorporated in such Prospectus supplement or post-effective amendment;
 
(xiii) cooperate with the holders of Registrable Securities and the managing
underwriter or underwriters, if any, to facilitate the timely preparation and
delivery of certificates (not bearing any restrictive legends) representing
Registrable Securities to be sold under such registration, and enable such
Registrable Securities to be in such denominations and registered in such names
as the managing underwriter or underwriters, if any, or such holders may
request;
 
-12-

--------------------------------------------------------------------------------


 
(xiv) use its best efforts to cause the Registrable Securities to be registered
with or approved by such other governmental agencies or authorities within the
United States and having jurisdiction over the Company as may reasonably be
necessary to enable the seller or sellers thereof or the underwriter or
underwriters, if any, to consummate the disposition of such Registrable
Securities;
 
(xv) use its best efforts to obtain:
 
(A) at the time of effectiveness of each registration, a “comfort letter” from
the Company’s independent certified public accountants covering such matters of
the type customarily covered by “cold comfort letters” as the Holders of a
majority of the Registrable Securities covered by such registration and the
underwriters reasonably request; and
 
(B) at the time of any underwritten sale pursuant to a Registration Statement, a
“bring-down comfort letter”, dated as of the date of such sale, from the
Company’s independent certified public accountants covering such matters of the
type customarily covered by comfort letters as the Holders of a majority of the
Registrable Securities covered by such Registration Statement and the
underwriters reasonably request;
 
(xvi) use its best efforts to obtain, at the time of effectiveness of each
Piggyback Registration and at the time of any sale pursuant to each
registration, an opinion or opinions, favorable in form and scope to the Holders
of a majority of the Registrable Securities covered by such registration, from
counsel to the Company in customary form; and
 
(xvii) otherwise comply with all applicable rules and regulations of the
Commission, and make generally available to its security holders (as
contemplated by Section 11(a) under the Securities Act) an earnings statement
satisfying the provisions of Rule 158 under the Securities Act no later than
ninety (90) days after the end of the twelve month period beginning with the
first month of the Company’s first fiscal quarter commencing after the effective
date of the Registration Statement, which statement shall cover said twelve
month period. 
 
-13-

--------------------------------------------------------------------------------


 
6. Cooperation by Prospective Sellers, Etc.
 
(a) Each prospective seller of Registrable Securities will furnish to the
Company in writing such information as the Company may reasonably require from
such seller, and otherwise reasonably cooperate with the Company in connection
with any Registration Statement with respect to such Registrable Securities.
 
(b) The failure of any prospective seller of Registrable Securities to furnish
any information or documents in accordance with any provision contained in this
Agreement shall not affect the obligations of the Company under this Agreement
to any remaining sellers who furnish such information and documents unless in
the reasonable opinion of counsel to the Company or the underwriters, such
failure impairs or may impair the viability of the offering or the legality of
the Registration Statement or the underlying offering.
 
(c) The Holders of Registrable Securities included in any Registration Statement
will not (until further notice) effect sales thereof after receipt of
telegraphic or written notice from the Company to suspend sales to permit the
Company to correct or update such Registration Statement or Prospectus; but the
obligations of the Company with respect to maintaining any Registration
Statement current and effective shall be extended by a period of days equal to
the period such suspension is in effect.
 
(d) At the end of any period during which the Company is obligated to keep any
Registration Statement current and effective as provided by Section 5 hereof
(and any extensions thereof required by the preceding paragraph (c) of this
Section 6), the Holders of Registrable Securities included in such Registration
Statement shall discontinue sales of shares pursuant to such Registration
Statement upon receipt of notice from the Company of its intention to remove
from registration the shares covered by such Registration Statement which remain
unsold, and such Holders shall notify the Company of the number of shares
registered which remain unsold promptly after receipt of such notice from the
Company.
 
(e) Notwithstanding any other provision herein to the contrary, no Holder of
Registrable Securities which constitute warrants or options shall be required to
exercise such warrants or options in connection with any registration until the
actual sale of the shares of Common Stock issuable upon exercise of such
warrants or options. The Company shall enter into such agreements and shall
otherwise cooperate with the Holders of Registrable Securities in order to
ensure that such Holders are not required to exercise any warrants or options
prior to the date of the actual sale of the shares of Common Stock issuable upon
exercise of such warrants or options.
 
-14-

--------------------------------------------------------------------------------


 
7. Registration Expenses.
 
(a) All costs and expenses incurred or sustained in connection with or arising
out of each registration pursuant to Sections 2 and 3 hereof, including, without
limitation, all registration and filing fees, fees and expenses of compliance
with securities or blue sky laws (including reasonable fees and disbursements of
counsel for the underwriters in connection with the blue sky qualification of
Registrable Securities), printing expenses, messenger, telephone and delivery
expenses, fees and disbursements of counsel for the Company, reasonable fees and
disbursements of one counsel representing the Holders of Registrable Securities,
such counsel to be selected by the Holders of a majority of the Registrable
Securities to be included in such registration, fees and disbursements of all
independent certified public accountants (including the expenses relating to the
preparation and delivery of any special audit or “cold comfort” letters required
by or incident to such registration), and fees and disbursements of underwriters
(excluding discounts and commissions), the reasonable fees and expenses of any
special experts retained by the Company of its own initiative or at the request
of the managing underwriters in connection with such registration, and fees and
expenses of all (if any) other Persons retained by the Company (all such costs
and expenses being herein called, collectively, the “Registration Expenses”),
will be borne and paid by the Company. The Company will, in any case, pay its
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), the expense
of any annual audit, and the fees and expenses incurred in connection with the
listing of the securities to be registered on each securities exchange on which
similar securities of the Company are then listed.
 
(b) The Company will not bear the cost of nor pay for any stock transfer taxes
imposed in respect of the transfer of any Registrable Securities to any
purchaser thereof by any Holder of Registrable Securities in connection with any
registration of Registrable Securities pursuant to this Agreement.
 
(c) To the extent that Registration Expenses incident to any registration are,
under the terms of this Agreement, not required to be paid by the Company, each
Holder of Registrable Securities included in such registration will pay all
Registration Expenses which are clearly solely attributable to the registration
of such Holder’s Registrable Securities so included in such registration, and
all other Registration Expenses not so attributable to one Holder will be borne
and paid by all sellers of securities included in such registration in
proportion to the number of securities so included by each such seller.
 
8. Indemnification.
 
(a) Indemnification by the Company. The Company will indemnify each Holder
requesting or joining in a registration and each underwriter of the securities
so registered, the officers, directors and partners of each such Person and each
Person who controls any thereof (within the meaning of the Securities Act)
against any and all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of any material fact contained in any Prospectus, offering
circular or other document incident to any registration, qualification or
compliance (or in any related Registration Statement, notification or the like)
or any omission (or alleged omission) to state therein any material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by the Company of any rule or regulation
promulgated under the Securities Act applicable to the Company and relating to
any action or inaction required of the Company in connection with any such
registration, qualification or compliance, and the Company will reimburse each
such Holder, underwriter, officer, director, partner and controlling person for
any legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such claim, loss, damage or liability arises out of or is based
on any untrue statement or omission based upon written information furnished to
the Company by such Holder, underwriter, officer, director, partner or
controlling person and stated to be specifically for use in such Prospectus,
offering circular or other document (or related Registration Statement,
notification or the like).
 
-15-

--------------------------------------------------------------------------------


 
(b) Indemnification by Each Holder. Each Holder requesting or joining in a
registration will indemnify each underwriter of the securities so registered,
the Company and its officers and directors and each Person, if any, who controls
any thereof (within the meaning of the Securities Act) and their respective
successors in title and assigns against any and all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of any material fact contained in
any Prospectus, offering circular or other document incident to any
registration, qualification or compliance (or in any related Registration
Statement, notification or the like) or any omission (or alleged omission) to
state therein any material fact required to be stated therein or necessary to
make the statement therein not misleading, and such Holder will reimburse each
underwriter, the Company and each other Person indemnified pursuant to this
paragraph (b) for any legal and any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action; provided, however, that this paragraph (b) shall apply only
if (and only to the extent that) such statement or omission was made in reliance
upon written information furnished to such underwriter or the Company by such
Holder in writing and stated to be specifically for use in such Prospectus,
offering circular or other document (or related Registration Statement,
notification or the like) or any amendment or supplement thereto; and,
provided further, that each Holder’s liability hereunder with respect to any
particular registration shall be limited to an amount equal to the net proceeds
received by such Holder from the Registrable Securities sold by such Holder in
such registration.
 
(c) Indemnification Proceedings. Each party entitled to indemnification pursuant
to this Section 8 (the “Indemnified Party”) shall give notice to the party
required to provide indemnification pursuant to this Section 8 (the
“Indemnifying Party”) promptly after such Indemnified Party acquires actual
knowledge of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party (at its expense) to assume the defense and settlement of any
claim or any litigation resulting therefrom; provided that counsel for the
Indemnifying Party who shall conduct the defense of such claim or litigation
shall be acceptable to the Indemnified Party, and the Indemnified Party may
participate in such defense at such party’s expense; and provided, further, that
the failure by any Indemnified Party to give notice as provided in this
paragraph (c) shall not relieve the Indemnifying Party of its obligations under
this Section 8 except to the extent that the failure results in a failure of
actual notice to the Indemnifying Party and such Indemnifying Party is damaged
solely as a result of the failure to give notice. No Indemnifying Party, in the
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation. The reimbursement required by this
Section 8 shall be made by periodic payments during the course of the
investigation or defense, as and when bills are received or expenses incurred.
 
-16-

--------------------------------------------------------------------------------


 
9. Contribution in Lieu of Indemnification. If the indemnification provided for
in Section 8 hereof is unavailable to a party that would have been an
Indemnified Party under such Section in respect of any losses, claims, damages
or liabilities (or actions in respect thereof) referred to therein, then each
party that would have been an Indemnifying Party thereunder shall, in lieu of
indemnifying such Indemnified Party, contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the Indemnifying Party on the one hand and such
Indemnified Party on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions in
respect thereof). The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Indemnifying Party or such Indemnified Party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company and each Holder of
Registrable Securities agree that it would not be just and equitable if
contribution pursuant to this Section 9 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 9. The amount paid or
payable by an Indemnified Party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this Section 9
shall include any legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim. Notwithstanding any provision of this Section 9 to the contrary, (a)
no Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation and (b) each Holder’s
liability hereunder with respect to any particular registration shall be limited
to an amount equal to the net proceeds received by such Holder from the
Registrable Securities sold by such Holder in such registration.
 
10. Eligibility Requirements. After the date hereof, the Company will make
reasonable efforts in good faith to take all steps necessary to ensure that the
Company will be eligible to register securities on Form SB-2, as long as the
Company is a “small business issuer”, or Form S-3 (or any comparable forms
adopted by the Commission) as soon thereafter as possible, and to make publicly
available and available to the Holders of Registrable Securities, pursuant to
Rule 144 or Rule 144A of the Commission under the Securities Act, such
information as shall be necessary to enable the Holders of Registrable
Securities to make sales of Registrable Securities pursuant to such Rules. The
Company will furnish to any Holder of Registrable Securities, upon request made
by such Holder, a written statement signed by the Company, addressed to such
Holder, describing briefly the action the Company has taken or proposes to take
to comply with the current public information requirements of Rule 144 and Rule
144A.
 
-17-

--------------------------------------------------------------------------------


 
11. Participation in Underwritten Registrations. (a) No Person may participate
in any underwritten registration pursuant to this Agreement unless such Person
(i) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Persons entitled, under the provisions
hereof, to approve such arrangements, and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required by the terms of such underwriting
arrangements. Any Holder of Registrable Securities to be included in any
underwritten registration shall be entitled at any time to withdraw such
Registrable Securities from such registration prior to its effective date in the
event that such Holder shall disapprove of any of the terms of the related
underwriting agreement.
 
(b) Notwithstanding the priorities set forth in Sections 2(c) and 3(b) above, in
the event that the managing underwriters in any underwritten Demand Registration
or Piggyback Registration inform the Company in writing that the inclusion
therein of any Other Registrable Securities held by management employees of the
Company or any of its subsidiaries would impair the marketability of the
Registrable Securities to be included in such registration, the Company shall be
required to include in such registration only such number of Other Registrable
Securities held by such management employees as the managing underwriters
determine would not negatively impair the Registrable Securities to be sold in
connection therewith. If any such event shall occur, the other Holders of
Registrable Securities (other than any Holder affected by the restriction
described above) shall be entitled to include in such registration, the number
of Registrable Securities that Holders of Other Registrable Securities would
have been entitled to include in such registration but for such restriction
described above (such Registrable Securities to be allocated pro rata among such
other Holders on the basis of the number of Registrable Securities requested to
be included therein by each such Holder).
 
-18-

--------------------------------------------------------------------------------


 
12. Miscellaneous.
 
(a) No Inconsistent Agreements. The Company has not previously entered into any
agreement with respect to its Common Stock granting any registration rights to
any Person, and will not on or after the date of this Agreement enter into any
agreement with respect to its securities which grants demand registration rights
to anyone or which is inconsistent with the rights granted to the Holders of
Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.
 
(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless such amendment, modification, supplement, waiver or consent is approved
in writing by the Holders of at least fifty-one percent (51%) of the Investor
Registrable Securities, the Holders of at least fifty-one percent (51%) of the
Registrable Securities and the Company; provided, however, that no amendment,
modification or waiver of any provision of this Agreement that adversely affects
the rights of any Party (as hereinafter defined) to this Agreement in a manner
different from the rights of the other Parties shall be effective against such
adversely affected Party unless approved in writing by the holders of at least a
majority of the Registrable Securities then held by all members of such Party.
As used in this Section 12(b), “Party” means any one of the following entities
or groups: (i) the Company, (ii) the Holders of Investor Registrable Securities,
and (iii) the Holders of Other Registrable Securities. Section 2(a)(i)(B) and
the second and third sentences of Section 2(b)(i) may not be amended, modified
or supplemented, and waivers or consents to departures from such provisions may
not be given, unless such amendment, modification, supplement, waiver or consent
is approved in writing by Baldwin.
 
(c) Registrable Securities Held by the Company. Whenever the consent or approval
of Holders of Registrable Securities is required pursuant to this Agreement,
Registrable Securities held by the Company shall not be counted in determining
whether such consent or approval was duly and properly given by such Holders.
 
(d) Term. The agreements of the Company contained in this Agreement shall
continue in full force and effect so long as any Holder holds any Registrable
Securities.
 
(e) Remedies. In the event of a breach by the Company of its obligations under
this Agreement, each Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of any of the provisions of this Agreement and hereby
agrees to waive the defense in any action for specific performance that a remedy
at law would be adequate.
 
-19-

--------------------------------------------------------------------------------


 
(f) Notices. Any notice provided for in this Agreement will be in writing and
will be deemed properly delivered if either personally delivered or sent by
overnight courier or telecopier or mailed certified or registered mail, return
receipt requested, postage prepaid, to the recipient at the address specified
below:
 
(i) if to a Holder, at such Holder’s address on the stock transfer books of the
Company; and
 
(ii) if to the Company, at:
 

 
Advanced Communications Technologies, Inc.
  420 Lexington Avenue, Suite 2739
New York, NY 10170           
  Attention: Wayne Danson   Fax:  (646) 227-1666

 
with copies to:
 

 
ACT-DE LLC
 
c/o H.I.G. Capital, LLC
855 Boylston Street
11th Floor
Boston, MA 02116          
  Attention: John Black and William Nolan   Fax: (617) 262-1505

 
and to:
 

 
Bingham McCutchen LLP
 
399 Park Avenue
New York, New York 10022           
  Attention: Neil W. Townsend   Fax:  (212) 752-5378

 
and thereafter at such other address, notice of which is given in accordance
with the provisions of this Section 12(f). Any such notice shall be effective
(A) if delivered personally or by telecopy, when received, (B) if sent by
overnight courier, when receipted for, and (C) if mailed, three (3) days after
being mailed as described above.
 
(g) Successors and Assigns. This Agreement and the rights of any Holder
hereunder may be assigned to, and shall inure to the benefit of, any Person to
whom such Holder transfers Registrable Securities, provided that such transfer
is made in compliance with the provisions of the Stockholder Agreement(s) and
the transferee agrees to be bound by all of the terms and conditions of this
Agreement by executing and delivering to the Company an Instrument of Accession.
 
-20-

--------------------------------------------------------------------------------


 
(h) Counterparts. This Agreement may be executed in two or more counterparts and
by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.
 
(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not constitute a part of this Agreement, nor shall they affect
their meaning, construction or effect.
 
(j) Governing Law. The validity, performance, construction and effect of this
Agreement shall be governed by and construed in accordance with the internal
laws of the State of New York, giving effect to principles of conflicts of law.
 
(k) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.
 
(l) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein,
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.
 
-21-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as an instrument under seal as of the date first written above.

       
COMPANY:
     
ADVANCED COMMUNICATIONS TECHNOLOGIES, INC.
 
   
   
  By:   /s/ Wayne Danson  

--------------------------------------------------------------------------------

Name: Wayne Danson  
Title: Chief Executive Officer

       
BUYERS:
     
ACT-DE LLC
 
   
   
  By:   /s/ William Nolan  

--------------------------------------------------------------------------------

Name: William Nolan  
Title: Executive Vice President

   
 
 
   /s/ Fred V. Baldwin  

--------------------------------------------------------------------------------

Fred V. Baldwin

   
 
 
   /s/ Robert Coolidge  

--------------------------------------------------------------------------------

Robert Coolidge

   
 
 
   /s/ Scott Cameron  

--------------------------------------------------------------------------------

Scott Cameron

 
-22-

--------------------------------------------------------------------------------


 

       
PROSPECT HARBOR CREDIT  PARTNERS, L.P. 
 
   
   
  By:   /s/ Stuart Davies  

--------------------------------------------------------------------------------

Name: Stuart Davies
 
Title: Managing Director

 

       
SANKATY CREDIT OPPORTUNITIES II, L.P.
 
   
   
  By:   /s/ Stuart Davies  

--------------------------------------------------------------------------------

Name: Stuart Davies
 
Title: Managing Director

 

       
SANKATY CREDIT OPPORTUNITIES III, L.P.
 
   
   
  By:   /s/ Stuart Davies  

--------------------------------------------------------------------------------

Name: Stuart Davies
 
Title: Managing Director

 

       
RGIP, LLC
 
   
   
  By:   /s/ R.B. Malt  

--------------------------------------------------------------------------------

Name: R. B. Malt
 
Title: Managing Member

 
-23-

--------------------------------------------------------------------------------


 
SCHEDULE 1
TO REGISTRATION
RIGHTS AGREEMENT


Santaky Investors


Prospect Harbor Credit Partners, L.P.


Sankaty Credit Opportunities II, L.P.


Sankaty Credit Opportunities III, L.P.


RGIP, LLC


Other Investors


Fred Baldwin


Robert Coolidge


Scott Cameron
 

--------------------------------------------------------------------------------




SCHEDULE 2
TO REGISTRATION
RIGHTS AGREEMENT
Instrument of Accession


Reference is made to that certain Registration Rights Agreement, dated as of
August __, 2007, a copy of which is attached hereto (as amended and in effect
from time to time, the “Registration Rights Agreement”), among Advanced
Communications Technologies, Inc., a Florida corporation (the “Company”), and
the Holders (as defined therein).
 
The undersigned, _____________________, [in order to become] [is] the owner or
holder of ______ shares of the [Series C Convertible Preferred Stock, $.01 par
value per share] [Series D Convertible Preferred Stock, $.01 par value per
share] [Common Stock, $.001 par value per share] (the “Shares”) of the Company
[and] hereby agrees that by his [her/its] [its] execution hereof the undersigned
is a Holder party to the Registration Rights Agreement subject to all of the
restrictions and conditions applicable to Holders set forth in such Registration
Rights Agreement, and all of the Shares [purchased by the undersigned in
connection herewith] [owned by the undersigned as of the date hereof] (and any
and all shares of Common Stock of the Company issued in respect thereof) are
[Investor] [Other] Registrable Securities, subject to all the restrictions and
conditions applicable to [Investor] [Other] Registrable Securities as set forth
in the Registration Rights Agreement. This Instrument of Accession shall take
effect and shall become a part of said Registration Rights Agreement immediately
upon acceptance thereof by the Company.
 
Executed as of the date set forth below. 
 

         
Signature:
    Address:

--------------------------------------------------------------------------------

___________________________________     ___________________________________    
  ___________________________________    
 
Date:
 
___________________________________
   

 

Accepted:       ADVANCED COMMUNICATIONS TECHNOLOGIES, INC.                      
  By:       Date: 

--------------------------------------------------------------------------------

___________________________________    

 

--------------------------------------------------------------------------------


 